Exhibit 10.27

 

TETRIS LICENSE AND DISTRIBUTION AGREEMENT

 

This Tetris License and Distribution Agreement (this “Agreement”) is made and
entered into as of April 20, 2005 (the “Effective Date”), by and among The
Tetris Company, LLC, a Delaware limited liability company whose registered
address is 103 Foulk Road, Suite 202, Wilmington, Delaware 19803, USA
(“Licensor”), Blue Lava Wireless, LLC, a Hawaii limited liability company with a
business address at 2800 Woodlawn Drive, Suite 245, Honolulu, Hawaii 96822, USA
(“Licensee”), JAMDAT Mobile Inc., a Delaware corporation with a business address
at 3415 S. Sepulveda Blvd., Suite 700, Los Angeles, CA 90034 USA (“JAMDAT”), and
JAMDAT Mobile (Hawaii) LLC, a Delaware limited liability company (“JAMDAT
Hawaii”).  Attached as Schedule 1 to this Agreement is an acknowledgement and
agreement by the entity set forth therein (the “Acknowledging Party”).  Attached
as Schedule 2 to this Agreement is an acknowledgement and agreement by the
entity set forth therein.

 

RECITALS

 

A.            Licensor and Licensee are parties to that certain Copyright and
Trademark License and Distribution Agreement dated May 18, 2002, as amended (the
“Existing License Agreement”), pursuant to which Licensor granted to Licensee a
license to exploit Licensor’s rights in the trademark “Tetris” and in the game
known as “Tetris” in connection with wireless mobile handset telephones.

 

B.            Licensor is a publisher of games and other entertainment
applications for wireless devices.

 

C.            JAMDAT is a publisher of games and other entertainment
applications for wireless devices.

 

D.            JAMDAT, JAMDAT Hawaii, Licensee and the members of Licensee have
entered into that certain Purchase Agreement of even date herewith (“Purchase
Agreement”) pursuant to which JAMDAT Hawaii will acquire Licensee (the
“Acquisition”).

 

E.             It is a condition to the closing of the Acquisition under the
Purchase Agreement that Licensor and Licensee enter into this Agreement pursuant
to which Licensor and Licensee are terminating the Existing License Agreement
and Licensor is granting to Licensee an exclusive license (subject to certain
existing agreements) to exploit Licensor’s rights in the trademark “Tetris” and
in the game known as “Tetris” in connection with Mobile Telephony Devices (as
defined herein).

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.             DEFINITIONS

 

1.1                                 “Adapted Game” shall mean any application or
game that incorporates or that infringes any of the intellectual property rights
embodied in the Licensed Properties or that under U.S. Copyright Law would be
deemed to be a derivative work of the Licensed Properties, and is designed for
play on a Mobile Telephony Device, including any new versions or new releases of
such application or game that complies with the provisions of Section 5.

 

1.2                                 “Collateral Product” shall mean any product
that incorporates or that infringes any of the intellectual property rights
embodied in the Licensed Properties or that under U.S. Copyright Law would be
deemed to be a derivative work of the Licensed Properties, (e.g., T-shirts,
hats, shoes, apparel, clothing accessories, sports equipment, pens, and other
promotional products), and that is incidental to the Commercial Exploitation of
Adapted Games.  Unless the context indicates otherwise, all references to
Adapted Games in this Agreement include Collateral Products.

 

1.3                                 “Commercially Exploit” (and variants thereof
such as “Commercially Exploiting” and “Commercial Exploitation”) shall mean, as
to Adapted Games that are resident on a Mobile Telephony Device or remotely
accessed through a Mobile Telephony Device, to make, import, use, reproduce,
market, advertise, promote, distribute, sell, exploit, publicly display,
publicly perform, prepare derivative works of, license, grant subscriptions to,
sublicense or otherwise exploit such games, whether directly or indirectly
through a third party acting on Licensee’s behalf, on a revenue-generating
basis.

 

1.4                                 “Distribution Channel” shall mean any and
all methods or channels, whether now known or hereafter developed or devised, of
distributing or selling products or other content to be up-loaded, downloaded,
remotely accessed and/or used on Mobile Telephony Devices, including, without
limitation, the following: (i) over the air provisioning via wireless cellular
networks or other satellite wireless networks or systems (using existing or
future transport, delivery, transmission, or provisioning technologies of any
kind); (ii) online or wireless sites, shops, storefronts or portals;
(iii) retailers, including, without limitation, carrier retail locations and
other retail locations where Mobile Telephony Devices are generally sold; (iv)
OEM methods of distribution, including, without limitation, embedded or bundling
transactions; and (v) through the distribution, sale or use of physical media
(or similar means) that enable the delivery of such products or content to
Mobile Telephony Devices, including, without limitation, SD cards, MMC cards and
similar such media.

 

1.5                                 “Existing Gaming Devices” means the devices
listed in Appendix B, attached hereto.

 

1.6                                 “Existing License Agreement” is defined in
Recital A., above.

 

1.7                                 “Game” shall mean the game known as
“TETRIS®”, in whatever form or format.

 

2

--------------------------------------------------------------------------------


 

1.8                                 “Gaming Device” shall mean:

 

(a)                                  desktop, laptop and other personal
computers and gaming consoles (e.g., PlayStation 2, Xbox);

 

(b)                                 Existing Gaming Devices;

 

(c)                                  any Successor or Derivative Devices to the
devices identified in subsection (a) above and to Existing Gaming Devices; and

 

(d)                                 any other device (other than a Mobile
Telephony Device) that is conceived, designed or developed after the Effective
Date and that is capable of playing games or similar applications (such as
handheld gaming devices, iPods, MP3 players, electronic organizers or personal
digital assistants, in each case which are not capable of voice telephone
communication).

 

The parties acknowledge and agree that any and all devices now existing or
conceived, designed or developed after the Effective Date by Nintendo Co. Ld.,
or any of its Subsidiaries (“Nintendo”), will be deemed to be a Gaming Device,
unless Nintendo enters into the business of selling Mobile Telephony Devices and
the sale of Mobile Telephony Devices represents a material portion of Nintendo’s
then-existing overall business or Nintendo is acquired by a company for which
the sale of Mobile Telephony Devices represents a material portion of its
business.  In each of the foregoing instances, “material” means annual sales of
at least one billion U.S. dollars.

 

1.9                                 “Licensed Properties” shall mean: (i) the
Game, and all games and elements embodying the essential play pattern, the rules
and/or the “look and feel” of the Game, including, without limitation, any of
Licensor’s patents, design scripts, screen displays, audiovisual works, the
source code and object code for any software included therein, and Licensor’s
copyrights and other rights related thereto; (ii) the Tetris Marks; (iii) the
Tetris Music; and (iv) any sequels, updates or derivatives to any of items
described in the foregoing clauses (i) to (iii) developed by or on behalf of
Licensor during the Term.  The Licensed Properties include, without limitation,
those items listed in Appendix A, attached hereto, and shall also include any
sequels, updates or derivatives thereof developed by or on behalf of Licensor
during the Term.

 

1.10                           “Mobile Telephony Device” shall mean any mobile
device (other than a Gaming Device) now existing or that is conceived, designed
or developed after the Effective Date that enables a user to send and receive a
telephone call (voice telephone communication).  Examples of devices that would
be classified as Mobile Telephony Devices in accordance with the foregoing
include, without limitation, mobile telephones, cellular telephones, satellite
telephones, fixed wireless telephones, wireless PDA/telephone devices (generally
known as “smart phones”) and convergence device handsets or combination or
“convergence” devices that combine the ability to send and receive a telephone
call (voice telephone communication) with other capabilities (such as RIM
Blackberry, Nokia N-Gage,

 

3

--------------------------------------------------------------------------------


 

handheld gaming devices, iPods, MP3 players or electronic organizers, in each
case which are capable of voice telephone communication).  A Mobile Telephony
Device may operate on any platform, including, but not limited to Wireless
Platforms, and may be used to Commercially Exploit Adapted Games through any
Distribution Channel.

 

1.11                           “OEM” means a manufacturer of a Mobile Telephony
Device.

 

1.12                           “Purchase Agreement” is defined in Recital D.,
above.

 

1.13                           “Sublicensee” shall mean as to Licensee, any
Subsidiary, and any unaffiliated third party sublicensee, including, without
limitation, an OEM sublicensee, local or foreign distribution partner, third
party publisher or a network carrier.

 

1.14                           “Subsidiary” shall mean, with respect to any
party, a corporation, company, partnership, limited liability company or entity
that is controlled by such party.  For purposes hereof, “control” shall mean:
(i) in the case of corporate entities, direct or indirect ownership of greater
than fifty percent (50%) of the stock or shares entitled to vote for the
election of the board of directors or other governing body of the entity; and
(ii) in the case of non-corporate entities, direct or indirect ownership of
greater than or equal to fifty percent (50%) of the equity interest with the
power to direct the management and policies of such non-corporate entities.

 

1.15                           “Successor or Derivative Devices” shall mean any
device that is conceived, designed or developed after the Effective Date and
that incorporates substantially the same or similar functionality and features
as an existing device, but also includes substantial new functionality and/or
features.

 

1.16                           “Term” is defined in Section 10.1.

 

1.17                           “Tetris Design Guidelines” shall mean Licensor’s
guidelines for the design of games published under the trademark “TETRIS®”, as
set forth in Appendix C, attached hereto.  Licensor shall provide Licensee the
right to participate in updating and/or revising such guidelines, which revised
guidelines will apply only to devices designed after the date Licensor releases
a revised version of such guidelines to all its licensees of the Licensed
Properties.  In all events, such revisions: (i) will be commercially reasonable
with respect to changes required from the existing guidelines and with respect
to the time required to implement the new guidelines; and (ii) will not have a
material adverse impact on Licensee’s ability to Commercially Exploit any
Adapted Game.

 

1.18                           “Tetris Logo” shall mean Licensor’s Tetris logo,
as set forth in Appendix D, attached hereto.

 

1.19                           “Tetris Marks” shall mean the trademark “TETRIS®”
and the Tetris Logo.

 

1.20                           “Tetris Music” shall mean Licensor’s music
associated with the play of the Game.

 

4

--------------------------------------------------------------------------------


 

1.21                           “Wireless Platforms” shall mean any and all
computer systems or bases of technologies, now known or hereafter developed or
devised (whether hardware-based, software-based, a combination thereof, or
otherwise), underlying or embodied on a Mobile Telephony Device, upon which an
application program can operate, can be made to operate or can be developed,
including without limitation, all development platforms, application
environments, runtime environments and programming languages, whether now known
or hereafter developed or devised, and further including, without limitation,
short message service, BREW (Binary Runtime Environment for Wireless), J2ME
(Java 2 Platform, Micro Edition), WAP (Wireless Application Protocol—WML and
xHTML), MOPHUN, Smartphone, Symbian, ExEn, Palm OS, Windows Mobile, I-mode
(cHTML) and iAppli.

 

2.             GRANT OF RIGHTS

 

2.1                                 Exclusive License Grant.  Licensor hereby
grants to Licensee, during the Term, an exclusive, non-transferable (except as
set forth in Section 12.3), worldwide, right and license, with the right to
sublicense (but only in accordance with Section 2.4) to the Licensed Properties
to:

 

(a)                                  create and have created Adapted Games in
conformance with the Tetris Design Guidelines and the approval process set forth
in Section 5;

 

(b)                                 Commercially Exploit Adapted Games for play
only on Mobile Telephony Devices;

 

(c)                                  Use, reproduce and display the Tetris
Marks, solely in connection with Licensee’s exercise of the license rights
granted under subsection (b) above and Section 2.2 below; and

 

(d)                                 Use, reproduce, modify and perform the
Tetris Music, solely in connection with Licensee’s exercise of the license
rights granted under subsection (b) above and Section 2.2 below.

 

2.2                                 Non-exclusive Collateral Products License
Grant.  Licensor hereby grants to Licensee, during the Term, a non-exclusive,
non-transferable (except as set forth in Section 12.3), worldwide, royalty-free,
right and license, with the right to sublicense (but only in accordance with
Section 2.4) to the Licensed Properties to Commercially Exploit Collateral
Products, solely in connection with Licensee’s Commercial Exploitation of
Adapted Games, as permitted under Section 2.1 and provided that Licensee
receives no monetary compensation (or any equivalent benefit) directly from
Licensee’s exercise of the rights granted under this Section 2.2.

 

2.3                                 Exceptions to License Rights.  Licensee
acknowledges and agrees that, prior to the Effective Date, Licensor, Licensee or
Blue Planet Software, Inc entered into the license agreements listed on
Appendix E, attached hereto (the “Existing Tetris License Agreements”) pursuant
to which Licensor, Licensee or Blue Planet Software, Inc granted to certain
licensees the right to Commercially Exploit the Licensed Properties on or in
connection with various devices, including Mobile Telephony Devices.  Licensee
further acknowledges and

 

5

--------------------------------------------------------------------------------


 

agrees that each Existing Tetris License Agreement will remain in full force and
effect until the expiration of the current term or earlier termination of each
such agreement in accordance with its terms, and that the license rights granted
to Licensee under Section 2.1 are subject to the rights granted to Licensor’s,
Licensee’s or Blue Planet Software, Inc.’s licensees under the Existing Tetris
License Agreements.  Licensor and Licensee each agrees that it shall allow to
lapse (and not renew) each of the Existing Tetris License Agreements to which it
is a party upon expiration of the current term of each such agreement.

 

2.4                                 Sublicensing.

 

(a)                                  Licensee has the right to sublicense any of
the rights granted to Licensee under Section 2.1 to Sublicensees pursuant to a
written agreement with each Sublicensee that imposes obligations on such
Sublicensees that are consistent in all material respects with the obligations
imposed on Licensee hereunder.

 

(b)                                 Without limiting the provisions of
subsection (a), in the event Licensee enters into a written sublicense agreement
with a Sublicensee that is not a carrier, OEM, online or wireless portal (e.g.,
Yahoo) or a “brick and mortar,” online or wireless retailer (e.g., Radio Shack,
Amazon.com) and is a third party publisher (each, a “Publisher Sublicensee”),
Licensee shall enter into a written sublicense agreement with each such
Publisher Sublicensee (a “Publisher Sublicense Agreement”) that: (i) requires
the Publisher Sublicensee to acknowledge Licensor’s and its licensor’s ownership
rights in and to the Licensed Properties; and (ii) include provisions that
enable Licensee to comply with its obligations under Section 6.  By way of
example, the following publishers are Publisher Sublicensees for purposes of
this Agreement: Com2uS and G-Mode.  At Licensor’s request, Licensee shall
provide Licensor with an unredacted copy of each proposed Publisher Sublicense
Agreement to enable Licensor to confirm that such agreement complies with the
foregoing requirements.

 

2.5                                 Restrictions and Exclusions.  Only Licensee
and its Sublicensees, if any, may Commercially Exploit the Adapted Games.  End
user players of the Adapted Games are granted a license to use the Adapted Games
for their personal use only.

 

2.6                                 Reservation of Rights.  Licensor reserves
all rights and licenses in and to the Licensed Properties not expressly granted
to Licensee in this Agreement.  No rights or licenses are granted to Licensee or
its Sublicensees by implication, estoppel or otherwise.

 

2.7                                 Delivery of Licensed Properties to
Licensee.  Licensor shall deliver all Licensed Properties listed in Appendix A
to Licensee on the Effective Date.  All written materials shall be provided in
hard copy and in a computer file (if feasible, in a data file that may be
accessed using an application that enables text searching, e.g., in a Microsoft
Word file).

 

6

--------------------------------------------------------------------------------


 

3.             PROMOTION AND MARKETING

 

3.1                                 Obligation.  During the Term, Licensee shall
use its commercially reasonable efforts to Commercially Exploit the Adapted
Games.

 

4.             PAYMENT

 

4.1                                 Initial Payment.  In partial consideration
of the license rights granted by Licensee to Licensor hereunder, Licensee will
pay Licensor a non-refundable, non-recoupable license fee in the amount of seven
million four hundred thousand dollars ($7,400,000).  In no event will the
license fee paid by Licensee pursuant to this Section 4.1 be deemed an advance
against any royalties payable by Licensee pursuant to Section 4.3.

 

4.2                                 Certain Definitions.  For purposes of
calculating the royalties payable by Licensee to Licensor under this Agreement,
the terms Net Revenue and Permitted Deductions are defined as follows:

 

(a)                                  “Net Revenues” shall mean the amounts
actually received by Licensee from the Commercial Exploitation of the Adapted
Games by Licensee and its Sublicensees, net of the Permitted Deductions;
provided, however, that: (i) Net Revenues shall be calculated without regard for
any taxes withheld from amounts paid to Licensee or any Sublicensee, and (ii) as
to Publisher Sublicensees only, the amounts received by Licensee will be deemed
to be no less than the amount actually received by such Publisher Sublicensee in
connection with the Commercial Exploitation of the Adapted Games, without
deduction of any kind other than carrier or platform provider revenue shares. 
In addition, “Net Revenues” shall include any amounts not collected by Licensee
(or its Sublicensees) from any affiliated customers.

 

(b)                                 “Permitted Deductions” shall mean any actual
returns, chargebacks, refunds or credits that are supported by written
documentation, and any fees, charges, expenses or other amounts paid by Licensee
or Sublicensees to network carriers, Wireless Platform providers or Distribution
Channel owners for the Adapted Games.  “Permitted Deductions” shall not include
any fees, charges, expenses or other amounts paid by Licensee to third parties
for advertising, promotional, marketing and like services or for content
included within Adapted Games.

 

4.3                                 Royalties.  Licensee shall pay to Licensor
royalties based on Licensee’s Net Revenues from the Commercial Exploitation by
Licensee and its Sublicensees of the Adapted Games (“Payments”) calculated in
accordance with the applicable royalty rate set forth in Appendix F, attached
hereto.

 

4.4                                 Payment Terms.  Licensee shall make all
Payments due and payable under Section 4.3 on a quarterly basis within
forty-five (45) days after the last day of each calendar quarter.  All payments
shall be made by wire transfer in U.S. dollars into Licensor’s bank account at
Key Bank, 201 S. Warrant St., Syracuse, New York 13202, Account No.
326900004903, ABA No. 021300077.  All expenses

 

7

--------------------------------------------------------------------------------


 

connected with transferring Payments shall be borne by Licensee.  Licensee may
not setoff against any Payments due and payable under Section 4.3 amounts that
Licensee or any Sublicensee claims are due to it under this Agreement or
otherwise.

 

4.5                                 Delay of Royalty Payment.  In case a Payment
is not made within the forty-five (45) day period described in Section 4.4, such
unpaid Payment will bear interest calculated at the rate of one percent (1%) per
month, compounded daily, for the number of actual days that have elapsed between
the date such Payment was due and the date it is paid or the highest rate
permitted by applicable law, whichever is lower.

 

4.6                                 Quarterly Royalty Reports.  Within
forty-five (45) days after the end of each calendar quarter, Licensee shall
furnish to Licensor a written royalty report for the immediately preceding
calendar quarter in the format set forth in Appendix G, attached hereto (each
such report, a “Royalty Report”).  However, the first such Royalty Report shall
cover the time period between the Effective Date and the end of the then-current
calendar quarter.

 

4.7                                 Taxes.  All foreign, federal, state, county
or municipal sales, use, excise or similar tax assessments, levies, fees or
other charges assessed or charged on the payments by Licensee to Licensor
hereunder shall be Licensor’s responsibility.  Except as required by law,
Licensee shall not withhold any taxes, levies, fees or charges from any amounts
payable to Licensor; provided, however, if Licensee is required by applicable
law to withhold any amount for payment of taxes, levies, fees or charges,
Licensee shall remit the amounts withheld to the appropriate taxing authorities
and provide Licensor with a written receipt from the tax authority for all such
taxes, levies, fees or charges so withheld.  Licensee shall provide all
assistance, documentation and information reasonably required for Licensor to
obtain an exemption or reduced withholding tax rate.

 

4.8                                 Records.  During the Term and for a period
of two (2) years thereafter, Licensee shall keep and maintain complete and
accurate books, records and other customary documentation (and shall require its
Sublicensees to maintain such books, records and other customary documentation)
(collectively, “Royalty Records”) regarding Licensee’s and its Sublicensees’
Commercial Exploitation of the Adapted Games.  Such Royalty Records shall be in
sufficient detail and shall include, without limitation, all data and
information reasonably required to enable Licensor to confirm the information
set forth in the Royalty Reports delivered to Licensor pursuant to Section 4.6
during the 2 year period prior to the audit.

 

4.9                                 Audit.  For the purpose of verifying the
correctness of the Payments paid or to be paid by Licensee, Licensor may retain,
at its own expense, not more than once during any calendar year, an independent
nationally recognized certified public accountant (who shall not be compensated
on a contingent fee basis) to audit the Royalty Records solely for the purpose
of verifying the accuracy of the Payments. Notwithstanding the foregoing,
Licensor will have the right to have an additional audit conducted within one
(1) year following any occurrence of a Material Shortfall (defined below). 
Licensor’s accountant may only conduct such an audit

 

8

--------------------------------------------------------------------------------


 

upon a minimum of fifteen (15) days written notice prior to any audit; provided,
that all audits are conducted during Licensee’s regular business hours and on
Licensee’s premises.  Licensor’s accountant shall enter into an appropriate
confidentiality agreement with Licensee, and shall deliver a copy of its audit
report and related work papers simultaneously to Licensor and Licensee.  If any
audit uncovers a shortfall in payments owed to Licensor hereunder, then Licensee
shall immediately pay such shortfall to Licensor plus interest pursuant to
Section 4.5 hereof on the amount past due.  If such shortfall exceeds five
percent (5%) of the Payments due and payable to Licensor during the royalty
period(s) in which the shortfall occurred (a “Material Shortfall”), Licensee
shall, in addition, immediately reimburse Licensor the reasonable out-of-pocket
costs paid by Licensor to the accountant in connection with conducting such an
audit.

 

5.             QUALITY AND APPROVAL OF ADAPTED GAMES

 

5.1                                 Quality.  Licensee may itself create or have
created Adapted Games.  Licensee agrees that the Adapted Games shall meet
Licensor’s standards of quality, as reasonably determined and applied by
Licensor.  Licensee shall not Commercially Exploit any new version of an Adapted
Game, unless and until the same has been submitted to Licensor.

 

5.2                                 Quality Control Process.  At least ten (10)
days prior to the commercial release or distribution of any Adapted Game,
Licensee shall provide to Licensor: (A) the gold master of such Adapted Game,
and (B) sample text and sample screen shots for such Game.  Licensor will have
the right to test the Adapted Game on representative Mobile Telephony Devices on
which such Adapted Game is designed to operate, including applicable Mobile
Telephony Devices with the lowest functionality on which Licensee intends to
distribute the Adapted Game.  If Licensor disapproves of any such Adapted Game,
then (i) Licensor shall notify Licensee in writing within five (5) business days
of receipt of such Adapted Game, which written notice shall specify in detail
the basis for such disapproval; and (ii) Licensee shall promptly modify the
Adapted Game so as to overcome Licensor’s written objections.  This procedure
will be repeated with each submission until Licensor fails to provide a written
notice of disapproval to Licensee within five (5) business days of receipt of a
revised version of the Adapted Game.  Licensor may not disapprove any Adapted
Game based on the failure of an Adapted Game to conform with the Tetris Design
Guidelines if and to the extent it is impossible or commercially impracticable
for Licensee to make such Adapted Game conform with the Tetris Design Guidelines
due to a conflict with a Wireless Platform’s or Mobile Telephony Device’s
technical requirements applicable to such Adapted Game.  Licensee shall not be
required to submit to, or seek approval from, Licensor any ported, localized,
updated or derivative version of a previously approved version of an Adapted
Game.

 

5.3                                 Copies of Adapted Games.  Upon commercial
release of any new version of an Adapted Game, Licensee shall provide to
Licensor two copies of the same in a format mutually agreed upon by the
parties.  Licensor shall have the absolute and unqualified right, at any time,
to request samples of and to inspect each Adapted

 

9

--------------------------------------------------------------------------------


 

Game (including any promotional materials) to ensure they meet Licensor’s
commercially reasonable standard of quality.

 

5.4                                 Promotional Materials.  Licensor has the
right to review and disapprove each new marketing, advertising, or promotional
material (“Promotional Material”) that incorporates a Tetris Mark.  Licensee
shall provide to Licensor a copy of such Promotional Material at least ten (10)
days prior to any commercial release or public distribution of such Promotional
Material.  If Licensor reasonably disapproves of any Promotional Material, then
(i) Licensor shall notify Licensee in writing within five (5) business days of
receipt of such Promotional Material, which written notice shall specify in
detail the basis for such disapproval; and (ii) Licensee shall promptly modify
such Promotional Material so as to overcome Licensor’s reasonable written
objections.  This procedure will be repeated with each submission until Licensor
fails to provide a written notice of disapproval to Licensee within five (5)
business days of receipt of such Promotional Material.

 

6.             PROPRIETARY RIGHTS

 

6.1                                 Licensor’s Ownership Rights.  Licensor and
its licensors exclusively own all right, title and interest in and to the
Licensed Properties, including all worldwide copyright rights, trademark rights
and all other intellectual property or proprietary rights therein.  Without
limiting the foregoing, Licensee expressly acknowledges and agrees that it will
not challenge the validity of Licensor’s and its licensors’ ownership,
proprietary or other rights or interests in the Game and the Licensed
Properties.

 

6.2                                 Licensee Ownership Rights.  Subject to and
without limiting Licensor’s and its licensor’s rights and interests in and to
the Licensed Properties, as between Licensee and Licensor, Licensee will own all
right, title and interest in and to any code, modules, game elements,
functionality, features and other portions of the Adapted Games developed by or
on behalf of Licensee (or its Sublicensees) (collectively, “Licensee-Owned
Developments”), including all worldwide copyright rights, trademark rights and
all other intellectual property or proprietary rights therein.  Licensor
acknowledges that it will have no rights or interests in and to any such
Licensee-Owned Developments, except as set forth below in Section 6.3 or unless
otherwise expressly agreed to in writing by the parties.

 

6.3                                 Joint Ownership Rights.  Notwithstanding the
provisions set forth in Section 6.2, subject to and without limiting Licensor’s
and its licensors’ rights and interests in and to the Licensed Properties,
Licensor and Licensee shall jointly own all copyright rights, trademark rights
and any other intellectual property or proprietary rights in any portion of the
Licensee-Owned Developments that relate either to the “look and feel” of the
Game or the play of the Game itself or become a new feature or function of the
Game (“Jointly-Owned Developments”).  Accordingly, Licensee hereby irrevocably
transfers and assigns to Licensor, and agrees to irrevocably transfer and assign
to Licensor, an undivided joint ownership interest in and to any Jointly-Owned
Developments including all worldwide copyright rights, trademark rights and all
other intellectual property or proprietary rights therein.  Licensee will

 

10

--------------------------------------------------------------------------------


 

provide reasonable assistance and cooperation to Licensor (and will cause its
Sublicensees to provide reasonable assistance and cooperation to Licensor) to
enable Licensor to acquire and perfect Licensor’s joint ownership interests in
and to any Jointly-Owned Developments, including but not limited to the
execution of any documents as may reasonably be requested by Licensor.  Neither
party will be entitled to any accounting of profits, royalties or other form of
compensation with respect to the sale, distribution, licensing or other form of
exploitation of any Jointly-Owned Developments; provided, however, that the
foregoing provision will not be deemed to waive, limit or affect in any way
Licensee’s obligation to make Payments to Licensor as required under Section 4. 
In addition, subject to and without limiting Licensor’s and its licensors’
rights and interests in and to the Licensed Properties, neither party will
require any form of consent, permission or other form of approval from the other
party with respect to the sale, distribution, licensing or other form of
exploitation of the Jointly-Owned Developments.

 

6.4                                 No Impairment.  Neither party shall by any
act, or omission to act, impair or prejudice the intellectual property rights of
the other party or the license of the rights granted by this Agreement; provided
that the foregoing will not be deemed to limit either party’s rights at law,
under this Agreement or otherwise.

 

6.5                                 Trademarks.

 

(a)                                  Licensee agrees to affix or apply to all
Adapted Games that Licensee or its Sublicensees Commercially Exploit pursuant to
this Agreement, on all disks or other end user storage media, appropriate screen
displays, packages, written advertisements, written promotional items and other
such materials, the trademark “TETRIS®” and a trademark notice in the form set
forth in Appendix H, attached hereto.  Licensee shall comply with all laws and
government regulations pertaining to the proper use and designation of
trademarks and service marks in the United States and worldwide.    Appendix H
will provide that the initial splash screen for Tetris game will feature only
the JAMDAT logo and trademark.

 

(b)                                 Licensee agrees not to use the Tetris Marks,
unless the Tetris Marks are used in connection with the Adapted Games or in the
promotion thereof.  Licensee may reference “TETRIS®” in informational materials
about Licensee or its business, provided that such reference is in the same
type-face as the surrounding text, and provided that “®” follows each reference
to “TETRIS,” unless Licensor gives its written consent to any other use.

 

(c)                                  Nothing contained in this Agreement shall
in any way be deemed to apply to any trademarks held by Licensor other than the
Tetris Marks.  Licensor expressly retains the exclusive right in and to all of
its trademarks as against Licensee and any other persons.

 

(d)                                 Licensee’s rights in the Tetris Marks are
limited to those expressly granted in this Agreement, and Licensee agrees that
it will acquire no additional rights in the Tetris Marks by virtue of its
performance under this

 

11

--------------------------------------------------------------------------------


 

Agreement.  Nothing in this Agreement shall limit Licensee’s rights in any names
or trademarks created or used by Licensee in connection with marketing the
Adapted Game.

 

(e)                                  All goodwill associated with Licensee’s use
of the Tetris Marks shall inure solely to the benefit of Licensor and its
licensors.  Licensee will at no time contest or aid in contesting the validity,
enforceability or ownership of the Tetris Marks nor seek to register in any
country the Tetris Marks or any trademark, trade name or other designation that
is confusingly similar to the Tetris Marks.

 

(f)                                    Licensee agrees that Licensee’s
compliance with the quality standards set forth in Section 5 above is a
condition for its right to use the Tetris Marks pursuant to this Agreement.

 

(g)                                 Licensor agrees that during the Term,
Licensor will use its commercially diligent efforts to maintain or have
maintained all registrations in the Licensed Properties, including the Tetris
Marks, in all jurisdictions in which any item of Licensed Property is registered
as of the Effective Date.  For purposes of clarification, “maintain” or “have
maintained” means payment of any applicable maintenance, renewal or registration
fees.

 

6.6                                 Copyright Notice.  Licensee shall employ a
proper copyright notice on all written advertisements, promotional items and
graphics used in connection with the Adapted Games.  Such copyright notice shall
also be displayed on the discs or other end user storage media, appropriate
screens of the Adapted Games, user manuals and the box or container, if any, for
each copy of the Adapted Games.  A sample of such copyright notice is set forth
in Appendix H, attached hereto.

 

7.             CONFIDENTIAL INFORMATION

 

7.1                                 Confidential Information.  Licensor and
Licensee acknowledge that all the following information that is provided in
writing, or in any other tangible form, by a party (the “Disclosing Party”) to
the other party (the “Receiving Party”) is confidential information (the
“Confidential Information”):

 

(a)                                  Any non-public information disclosing any
of the business practices of the Disclosing Party, including, without
limitation, customer lists, pricing and marketing practices and plans and
strategies, licensing revenue, Royalty Reports, Payments, and relationships with
customers;

 

(b)                                 The design of the Game or the Adapted Games;

 

(c)                                  The Tetris Design Guidelines;

 

(d)                                 Any software code that is provided by the
Disclosing Party in connection with this Agreement; and

 

(e)                                  The terms and conditions of this Agreement.

 

12

--------------------------------------------------------------------------------


 

7.2                                 Confidentiality.

 

(a)                                  The Receiving Party acknowledges that the
Confidential Information has been and will be delivered to it by the Disclosing
Party only for the limited purposes set forth hereunder.  Each party will keep
all Confidential Information confidential and will not disclose it or permit its
disclosure in any form to any person or entity other than as permitted
hereunder.  Each party shall use every reasonable effort to ensure that its
employees, contractors and other third parties to whom access to the
Confidential Information is given comply with the obligations set forth in this
Section 7.2.

 

(b)                                 The provisions of this Section 7.2 do not
apply to any information that: (i) is or becomes generally known to the public
through no fault or breach of this Agreement by the Receiving Party; (ii) is
rightfully known by the Receiving Party prior to the time of disclosure without
an obligation of confidentiality; (iii) is independently developed by the
Receiving Party without use of or access to Confidential Information of the
Disclosing Party; or (iv) the Receiving Party rightfully obtains from a third
party without restriction on use or disclosure.

 

(c)                                  Either party may disclose the terms and
conditions of this Agreement to a third party for a reasonable business purpose
(such as in connection with an offer by a third party to buy substantially all
of the assets of such party), provided that an appropriate non-disclosure
agreement is in place.

 

(d)                                 Either party may disclose the terms and
conditions of this Agreement to comply with any disclosure obligations under any
applicable law or regulation, including, but not limited to, any securities laws
or regulations; provided, that the Disclosing Party agrees to seek confidential
treatment of the terms and conditions of this Agreement under any applicable law
or regulation or otherwise to have such terms and conditions be held in
confidence to the extent permitted under such law or regulation.

 

(e)                                  In the event that a party hereto is
required to disclose Confidential Information pursuant to an order issued by a
court of competent jurisdiction, such party shall provide the Disclosing Party
prompt written notice of the order in advance of such disclosure so that the
Disclosing Party may seek an appropriate protective or confidential order or
other relief.  In addition, the party required to make such a disclosure will
limit the disclosure to the information legally required to be so disclosed.

 

7.3                                 Injunctive Relief.  Each party acknowledges
and agrees that the unauthorized disclosure or unauthorized use of Confidential
Information by the Receiving Party, its employees, agents or contractors, may
cause the Disclosing Party irreparable harm for which its remedies at law will
be inadequate.  In such event, the Disclosing Party will therefore have the
right, in addition to any other remedies

 

13

--------------------------------------------------------------------------------


 

available to it, to obtain immediate injunctive relief to enjoin any breach or
threatened breach of the receiving party’s obligations set forth in this Section
7.

 

8.             REPRESENTATIONS AND WARRANTIES

 

8.1                                 Authorization.  Each party hereby represents
and warrants to the other party that: (i) it is duly organized and validly
existing under the applicable law of its jurisdiction; (ii) it is duly
authorized to execute, deliver and perform this Agreement; (iii) it has taken
all proper action necessary to render this Agreement binding and enforceable;
and (iv) it has the necessary power and authority to enter into this Agreement
and to perform its obligations under this Agreement without approval from any
governmental entity or third party.

 

8.2                                 Enforceability.  Each party hereby
represents and warrants to the other party that this Agreement has been duly and
validly executed and delivered by such party, and (assuming due authorization,
execution and delivery by the other parties hereto) is a valid and binding
obligation of such party, enforceable against it in accordance with its terms.

 

8.3                                 Licensor’s Representations and Warranties. 
Licensor represents and warrants to Licensee that: (i) it has the right to grant
licenses in and to the Licensed Properties, except as set forth in Section 8.7;
(ii) it has not licensed any Licensed Property to any third party for use on
Mobile Telephony Devices anywhere in the world, except as set forth in
Section 2.3; and (iii) it has the sole and exclusive right to grant each and
every right herein granted.

 

8.4                                 Licensor’s Agreements with its licensors. 
Licensor represents and warrants to Licensee that: (i) Licensor, Blue Planet
Software, Inc., Tetris Holding, LLC, Elorg Company, LLC and Games International,
LLC collectively own all rights, title, and interest in and to the Licensed
Properties; and (ii) Licensor is not in breach of any agreement to which it is a
party that would adversely affect its ability to perform its obligations
hereunder.

 

8.5                                 Licensor’s Intellectual Property Warranty. 
Licensor represents and warrants that the Licensed Properties do not and will
not misappropriate or infringe any third party’s intellectual property rights,
including, but not limited to patent, copyright, trademark, service mark, trade
secret, or other proprietary right.  In the event that Licensor becomes aware
(or Licensee provides Licensor with written notice) that an item of the Licensed
Properties is the object of any misappropriation or infringement claim or suit,
Licensor will use its commercially reasonable efforts to procure, at Licensor’s
reasonable expense, the right to use such Licensed Property.

 

8.6                                 Licensee’s Intellectual Property Warranty. 
Licensee and its Sublicensees represent and warrant to Licensor that all
portions of the Adapted Games (except for the Licensed Properties) shall not
misappropriate or infringe any third party’s intellectual property rights,
including, but not limited to patent, copyright, trademark, service mark, trade
secret, or other proprietary right.

 

14

--------------------------------------------------------------------------------


 

8.7                                 Exceptions.  Licensor’s representations and
warranties in Section 8.3 shall not apply: (a) with respect to the Tetris Marks
in countries in which Licensor’s licensors do not possess a registration of the
Tetris Marks in the trademark class that includes Mobile Telephony Devices or
the Adapted Games; and (b) with respect to the copyrights in the Adapted Games
in countries that are not members of the Universal Copyright Convention.

 

8.8                                 No Other Warranties.  EXCEPT AS EXPRESSLY
PROVIDED IN THIS SECTION 8, LICENSOR DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES INCLUDING, BUT NOT LIMITED TO, ANY EXPRESS OR IMPLIED WARRANTY OF
TITLE, MERCHANTABILITY, FITNESS OF A PARTICULAR PURPOSE OR NONINFRINGEMENT.

 

8.9                                 Mutual Indemnification.  Each party (an
“indemnifying party “) hereby agrees to defend, indemnify and hold harmless the
other party (the “indemnified party”) against any and all losses, claims,
damages, liabilities, costs and expenses, including legal expenses and
reasonable attorney’s fees, arising out of any third-party claim based on the
indemnifying party’s (which, as to Licensee will include its Sublicensees):
(a) failure to fulfill or breach of any obligation under this Agreement; or
(b) breach of any representation or warranty it has made in this Agreement (or,
as to Licensee’s Sublicensees, any representation or warranty that a Sublicensee
makes under the applicable Sublicense Agreement).  In any instance that Licensee
is the indemnifying party, JAMDAT will be jointly and severally liable with
Licensee for Licensee’s indemnity obligations as set forth herein.  In any
instance that Licensor is the indemnifying party, the Acknowledging Party will
be jointly and severally liable with Licensor for Licensor’s indemnity
obligations as set forth herein.  In the event of a claim for which a party is
entitled to indemnification hereunder, the indemnified party shall: (i) give the
indemnifying party prompt written notice of the relevant claim; (ii) reasonably
cooperate with the indemnifying party, at the indemnifying party’s expense, in
the defense of any such claim; and (iii) give the indemnifying party the right
to control the defense and settlement of any such claim; provided, that,
Licensee agrees that Licensor will have the right to retain control of the
defense and settlement of any claim that is asserted against Licensee (or that
is asserted against Licensor and Licensee, either jointly or severally) to the
extent such claim relates in all material respects to the goodwill or reputation
of Licensor, or Licensor’s or its licensor’s rights in the Licensed Properties. 
In no event shall the indemnifying party enter into any settlement that affects
the indemnified party’s rights or interests without the indemnified party’s
prior written approval, which shall not be unreasonably withheld.  The
indemnified party shall have the right to retain counsel, at the indemnified
party’s sole expense, to participate in the defense of any claim tendered by the
indemnified party hereunder.

 

9.             PROSECUTION OF INFRINGEMENT CLAIMS

 

9.1                                 Prosecution of Infringement Claims.  Each
party shall notify the other party immediately of any infringement or
counterfeit of an Adapted Game that becomes known to such party (a “Prosecutable
Infringement Clam”).  If Licensee chooses

 

15

--------------------------------------------------------------------------------


 

to prosecute any such Prosecutable Infringement Claim, Licensee shall bear all
costs and expenses incurred by Licensee (collectively, “Litigation Costs”), but
Licensor shall have the right to participate, at Licensor’s expense, in
prosecuting any such Prosecutable Infringement Claim.  If Licensee recovers any
damages, settlements or other as a result of prosecuting such an action
(collectively, “Damages”), Licensee shall first be entitled to reimbursement
from such Damages for any Litigation Costs.  The remaining portion of such
Damages, if any, will be treated as Licensee’s Net Revenue pursuant to Section
4.2 (except that Licensee will have no right to deduct any Permitted Deductions
or other amounts from such Damages), and Licensee will pay Licensor the
applicable royalty based on such Net Revenues in accordance with the provisions
of Section 4.2.  If Licensee chooses not to prosecute a Prosecutable
Infringement Claim, Licensor shall have the right to prosecute such Prosecutable
Infringement Claim.  Each party shall provide the other party with such
reasonable assistance and cooperation as is needed to prosecute any such
Prosecutable Infringement Claim and will supply the other party, at such other
party’s sole expense, with all documents and other information that are
reasonably necessary to prosecute any such Prosecutable Infringement Claim.

 

10.           TERM AND TERMINATION

 

10.1                           Term.  This Agreement commences as of the
Effective Date and, unless terminated earlier in accordance with the terms of
this Agreement, shall remain in force and effect for an initial term of fifteen
(15) years (the “Initial Term”).  At the end of the Initial Term, Licensee shall
have a one-time option to renew this Agreement (the “Renewal Option”) for an
additional three (3) year renewal term (the “Renewal Term”) by paying Licensor,
no later than four (4) months prior to the expiration of the Initial Term,
Twenty Million Dollars ($20,000,000) in cash as a non-refundable, fully
recoupable advance against future royalties payable by Licensee during the
Renewal Term.  If Licensee elects not to exercise the Renewal Option (a “License
ROFN Condition”), Licensee shall have a one-time right of first negotiation, as
set forth in Section 10.2, to acquire a new license to Commercially Exploit the
Adapted Games.  The Initial Term and the Renewal Term, if any, are referred to
collectively as the “Term”.

 

10.2                           Right of First Negotiation as to a New License.

 

(a)                                  In the event of a License ROFN Condition
(as defined in Section 10.1 above), prior to commencing discussions with any
third party regarding the negotiation of a license to Commercially Exploit the
Adapted Games (a “New License”), Licensor will first notify Licensee thereof in
writing (the “New License ROFN Notice”) and offer Licensee the one-time
opportunity to negotiate such New License.  Licensee will have ten (10) days
following the receipt of the New License ROFN Notice (the “New License ROFN
Period”) to notify Licensor that it is interested in commencing such
negotiations.

 

16

--------------------------------------------------------------------------------


 

(b)                                 If Licensee notifies Licensor prior to the
expiration of the New License ROFN Period that it is interested in commencing
such negotiations, then the parties will, in good faith, attempt to negotiate
the terms and conditions of such New License; provided, however, that Licensor
shall not, during any such discussions with Licensee, inform, offer, negotiate
or enter into a New License with another party.  If Licensor and Licensee fail
to execute such New License within a reasonable time following the commencement
of negotiations, but in any event, within forty five (45) days, then, unless the
parties otherwise agree in writing, Licensor will have the right to terminate
discussions with Licensee regarding a New License and shall be free to enter
into negotiations with parties other than Licensee in respect to such a New
License; provided, that in no event shall the material terms (i.e.,
consideration, royalties, term, exclusivity, scope of license) of any agreement
entered into with a party other than Licensee in respect of such a New License
be (in the aggregate) more favorable to such party than the corresponding terms
last offered to Licensee pursuant to the provisions of this Section 10.2.

 

(c)                                  If Licensee fails to respond to Licensor
prior to the expiration of the New License ROFN Period or if Licensee notifies
Licensor prior to the expiration of the New License ROFN Period that it is not
interested in commencing such negotiations, then Licensor will have no further
obligation to Licensee under this Section 10.2 or otherwise with respect to such
New License and Licensee’s right to negotiate a New License will automatically
terminate.

 

(d)                                 Nothing in this Section 10.2 or otherwise
obligates Licensor to enter into a New License with Licensee, provided that
Licensor has complied with its obligations as set forth in this Section 10.2.

 

10.3                           Termination for Breach.  Each party will have the
right to terminate this Agreement if the other party materially breaches this
Agreement and fails to cure such material breach within thirty (30) days
following the non-breaching party’s written notice thereof.

 

10.4                           Termination for Breach of Purchase Agreement. 
Licensor will have the right to terminate this Agreement if Licensee or JAMDAT
breaches Section 2.2(a) (Sales Consideration) of the Purchase Agreement and
fails to cure such breach within thirty (30) days after Licensor’s written
notice thereof.

 

10.5                           Termination Upon Discontinuance of Commercial
Exploitation.  This Agreement shall terminate automatically twelve (12) months
after Licensee and its Sublicensees have discontinued Commercial Exploitation of
all Adapted Games.

 

10.6                           Effect of Termination.  Upon the expiration or
termination of this Agreement:

 

(a)                                  Subject to the provisions of Section 10.7,
all rights and licenses granted to Licensee under this Agreement will
immediately terminate and Licensee

 

17

--------------------------------------------------------------------------------


 

will cease use and Commercial Exploitation of (and will ensure that its
Sublicensees cease use of) all Licensed Properties;

 

(b)                                 Licensee will pay to Licensor any and all
accrued and unpaid amounts due to Licensor under Section 4.3 in accordance with
Section 4.4;

 

(c)                                  Licensee will promptly return to Licensor
(and will not retain any copies, electronic or otherwise of), and will ensure
that its Sublicensees promptly return to Licensor (and not retain any copies,
electronic or otherwise of) all Licensed Properties in Licensee’s or in its
Sublicensees’ possession or control, (except that Licensee and each Sublicensee
may retain one (1) archival copy of such materials); and

 

(d)                                 each party will promptly return to
Disclosing Party all Confidential Information of the Disclosing Party in such
party’s possession or control.

 

10.7                           Post-Termination “Sell-off” Rights.  Following
the expiration or termination of this Agreement (the “End Date”), Licensee shall
have the following rights with respect to the continued Commercial Exploitation
of Adapted Games hereunder:

 

(a)                                  for a period of twelve (12) months
following the End Date (the “Sell-Off Period”), the right to:

 

(i)                                     have manufactured pursuant to agreements
entered into at least six (6) months prior to the End Date, Mobile Telephony
Devices containing embedded copies of the Adapted Games; and

 

(ii)                                  sell and distribute (x) Mobile Telephony
Devices with embedded Adapted Games and (y) physical media devices (including
without limitation, SD, MMC and similar such cards) containing Adapted Games;
and

 

(b)                                 the right to continue to make available to
end users, pursuant to the terms of end user license agreements covering the
Mobile Telephony Devices entered into during the Term (a “Qualified End User”)
the Adapted Games; and specifically and without limitation, the right to allow:

 

(i)                                     Qualified End Users who have licensed
Adapted Games on a subscription basis (which subscription is measured either by
the number of minutes of game play, amount of airtime, expiration date, number
of downloads or similar measure) to use the Adapted Games pursuant to the terms
of their end user license agreements until the expiration or earlier termination
of such agreements; and

 

(ii)                                  Licensee (and its Sublicensees) to
distribute the Adapted Games to such Qualified End Users until the expiration or
earlier termination the applicable end user license agreements.

 

18

--------------------------------------------------------------------------------


 

Licensee shall continue to make Payments so long as it is exercising its
Sell-Off Rights in accordance with this Section 10.8.

 

10.8                           Survival of Certain Provisions.  The rights and
obligations of the parties under Sections 4 (for the duration required to comply
with Section 10.8), 6, 7, 8, 9, 10.2, 10.6, 10.7, 10.8, 10.9, 11 and 12 shall in
accordance with their terms, survive the termination or expiration of this
Agreement.

 

10.9                           Effectiveness.  Notwithstanding anything to the
contrary herein, the effectiveness of this Agreement is expressly conditioned
upon the closing of the Acquisition, and, in the event that the Purchase
Agreement is terminated in accordance with its terms, this Agreement shall be of
no further force or legal effect.  Further, upon the Effective Date, the
Existing License Agreement shall immediately terminate.

 

11.           DISPUTE RESOLUTION

 

11.1                           Informal Dispute Resolution.  The parties will
attempt to resolve all disputes, claims, or controversies arising under or
related to this Agreement or its subject matter or any right or obligation
created by this Agreement (“Dispute”) through good faith negotiations conducted
by the representatives of the parties designated below. The party asserting the
Dispute will give prompt written notice to the other party describing the
Dispute in reasonable detail.  If the parties are unable to resolve the Dispute
within thirty (30) days after commencing such negotiations, then the parties may
resolve the Dispute through judicial action.

 

Licensor Representative: Henk Rogers

 

Licensee Representative: General Counsel

 

Each party may change the representative designated above by providing the other
party with thirty (30) days prior written notice.

 

11.2                           Governing Law.  This Agreement shall be governed
by and construed under the laws of the state of California, without regard to
such state’s conflicts of laws rules and, if applicable, United States federal
laws.

 

11.3                           Exclusive Venue.  The sole and exclusive venue
for resolution of all Disputes hereunder shall be in federal and state courts
located in Los Angeles County, California.  The parties express consent to
personal jurisdiction in California and waive any challenges to exclusive venue
in courts located in Los Angeles County, California.

 

11.4                           Equitable Relief.  Each party reserves the right
to seek injunctive or other equitable relief in a court of competent
jurisdiction with respect to any Dispute.

 

12.           GENERAL PROVISIONS

 

12.1                           Waiver.  No waiver of any right, obligation or
default shall be implied, but must be in writing, signed by the party against
whom the waiver is sought to be enforced.

 

19

--------------------------------------------------------------------------------


 

One or more waivers of any right, obligation or default shall not be construed
as a waiver of any subsequent right, obligation or default.

 

12.2                           Entire Agreement.  This Agreement (together with
its Exhibits and Appendices) and the Purchase Agreement and the exhibits and
schedules hereto and thereto constitute the entire and exclusive agreement
between the parties relating to the subject matter thereof.  All prior
negotiations, representations, agreements and understandings relating to the
subject matter hereof are superseded by this Agreement.  Neither party shall be
bound by any definition, condition, warranty, representation, modification,
consent or waiver other than as expressly stated herein and the Purchase
Agreement.  The provisions of the United Nations Convention on Contracts for the
International Sales of Goods, or any other similar international treaty, shall
neither be applicable nor relevant to this Agreement nor be used in any manner
whatsoever to explain, qualify, or supplement any of the terms of this
Agreement.

 

12.3                           Assignment.  It is expressly understood that this
Agreement shall be freely assignable and transferable by Licensor subject to
written notification to Licensee of such assignment or transfer.  It is further
understood that the license granted herein is personal in nature and, without
the written consent of Licensor, shall not be assignable to a third party by any
action of Licensee or by operation of law, and any attempt by Licensee to so
assign this Agreement without such consent shall be null and void and shall
terminate this Agreement.  Notwithstanding the foregoing, at any time after the
closing of the Acquisition: (i) Licensee may assign this Agreement, without
Licensor’s consent, to JAMDAT, JAMDAT Hawaii or to another wholly-owned
Subsidiary of JAMDAT; or (ii) Licensee may assign this Agreement to an acquirer
or successor, as the case may be, in connection with a Change of Control
(defined herein) of Licensee.  For purposes hereof, a “Change of Control” shall
mean with respect to a party: (a) the direct or indirect acquisition by another
entity in a single transaction or a series of related transactions of either:
(i) the majority of voting power of such party or (ii) all or substantially all
of the assets or business of such party; or (b) the merger of such party with or
into another entity in which the shareholders or equity holders immediately
prior to such transaction cease to hold a majority of voting power of such party
immediately after such transaction.  Subject to the foregoing, the rights and
obligation of the parties under this Agreement will be binding upon and will
inure to the benefit of the parties’ respective successors and permitted
assigns.

 

12.4                           Force Majeure.  The obligations of Licensee and
Licensor hereunder, except for the duty to make payments, are subject to and
contingent upon the absence of interferences or interruptions, such as strikes,
riots, war, invasion, fire, explosion, accident, earthquakes, delays of
carriers, acts of God and all other delays beyond the parties’ reasonable
control, and any such interference with an obligation of either of the parties
by any such reason shall not be deemed a breach thereof.

 

12.5                           Notices.  All notices required or permitted to be
given under this Agreement shall be in writing (unless otherwise stated) and
shall be deemed given upon receipt from express air courier services, or five
(5) days after being sent by certified mail,

 

20

--------------------------------------------------------------------------------


 

return receipt requested, or upon personal delivery, to the address set forth
below, or to such other addresses as the parties shall notify each other of from
time to time:

 

If to Licensor:

THE TETRIS COMPANY, L.L.C.

 

103 Foulk Road, Suite 202

 

Wilmington, Delaware 19803, USA

 

Attn.: Henk Rogers

 

 

 

If to Licensee:

Blue Lava Wireless, LLC

 

c/o JAMDAT Mobile Inc.

 

3415 S. Sepulveda Blvd., Suite 700

 

Los Angeles, CA 90034 USA

 

Attn.: General Counsel

 

 

 

with a copy to:

Sheppard Mullin

 

800 Anacapa Street

 

Santa Barbara, CA 93101 USA

 

Attn.: C. Thomas Hopkins

 

12.6                           Relationship of the Parties.  The parties, by
this Agreement, do not intend to create a partnership, principal/agent;
master/servant or joint venture relationship, and nothing in this Agreement
shall be construed as creating such a relationship between the parties.  No
party nor its agents or employees are the representatives of the other party for
any purpose except as expressly set forth in this Agreement, and neither party
has the power or authority as agent, employee or any other capacity to
represent, act for, bind or otherwise create or assume any obligation on behalf
of the other party for any purpose whatsoever.

 

12.7                           Severability.  Should any provision of this
Agreement be held unenforceable, invalid, or prohibited under law, then the
remainder of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

12.8                           Interpretation.  This Agreement shall be
interpreted as though the parties shared equally in its preparation.  The
parties assume joint responsibility for the form and composition of each
provision of this Agreement.  The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and therefore waive the application of any law, regulation, holding or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.  The headings of the Sections of this Agreement are for convenience
only and shall not be of any effect in construing the meanings of the Sections.

 

12.9                           Amendment.  No amendment or modification of this
Agreement may be made except by an instrument in writing signed by all parties
hereto.

 

21

--------------------------------------------------------------------------------


 

12.10                     Counterparts.  This Agreement may be executed in
identical counterparts, each of which shall be deemed to be an original and,
which taken together, shall be deemed to constitute one and the same Agreement
when a duly authorized representative of each party has signed a counterpart. 
Each party agrees that the delivery of the Agreement by facsimile shall have the
same force and effect as delivery of original signatures and that each party may
use such facsimile signatures as evidence of the execution and delivery of the
Agreement by all parties to the same extent that an original signature could be
used.

 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the Effective Date by their duly authorized representatives.

 

BLUE LAVA WIRELESS, LLC (Licensee)

THE TETRIS COMPANY, L.L.C. (Licensor)

 

 

By:

/s/ Henk Rogers

 

By:

/s/ Henk Rogers

 

 

Henk Rogers, Co-Manager

 

 

 

Name:

Henk Rogers

 

 

 

By: 

/s/ Akemi Rogers

 

Its:

 

 

 

Akemi Rogers, Co-Manager

 

 

 

 

 

 

JAMDAT MOBILE INC.

JAMDAT MOBILE (HAWAII) LLC

 

 

By:

/s/ Craig Gatarz

 

By:

/s/ Craig Gatarz

 

 

Craig Gatarz

 

 

Craig Gatarz, Manager

 

 

Chief Operating Officer

 

 

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

I acknowledge and agree that:

 

(1)           I have reviewed the Agreement.

 

(2)           In the event Licensor breaches any agreement to which I am a
party, I shall not, directly or indirectly, under any circumstances take any
action to limit Licensee’s rights in the Licensed Properties so long as Licensee
is not in material breach of the Agreement.

 

(3)           I acknowledge and agree to be bound by the indemnification
obligation set forth in the third sentence of Section 8.9 of the Agreement.

 

(4)           (i)  Licensor has the right to grant licenses in and to the
Licensed Properties, except as set forth in Section 8.7 of the Agreement; (ii)
neither I nor Licensor has licensed any Licensed Property to any third party for
use on Mobile Telephony Devices anywhere in the world, except as set forth in
Section 2.3 of the Agreement; and (iii) Licensor has the sole and exclusive
right to grant a license to any Licensed Property for use on Mobile Telephony
Devices anywhere in the world, except as set forth in Section 2.3 of the
Agreement.

 

TETRIS HOLDING, LLC.

ELORG COMPANY, LLC.

 

 

By:

/s/ Henk Rogers

 

By:

/s/ Henk Rogers

 

 

 

 

 

 

 

Name:

Henk Rogers

 

Name:

Henk Rogers

 

 

 

 

 

 

 

Title:

Member of Manager

 

Title:

Member of Manager

 

 

 

 

 

 

 

Date:

April 20, 2005

 

Date:

April 20, 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

GAMES INTERNATIONAL, LLC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Henk Rogers

 

 

 

 

 

 

 

 

Name:

Henk Rogers

 

 

 

 

 

 

 

 

Title:

Domestic Manager

 

 

 

 

 

 

 

 

Date:

April 20, 2005

 

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

I acknowledge and agree that:

 

(1)           I have reviewed the Agreement.

 

(2)           In the event Licensor breaches any agreement to which I am a
party, I shall not, directly or indirectly, under any circumstances take any
action to limit Licensee’s rights in the Licensed Properties so long as Licensee
is not in material breach of the Agreement.

 

(3)           I have not granted and will not grant during the term of the
Agreement any license in the Licensed Properties to any third party for use on
Mobile Telephony Devices anywhere in the world, except as set forth in
Section 2.3 of the Agreement.

 

(4)           Licensor has the sole and exclusive right to grant a license to
any Licensed Property for use on Mobile Telephony Devices anywhere in the world,
except as set forth in Section 2.3 of the Agreement.

 

(5)           I will allow to lapse (and not renew) any of the Existing Tetris
License Agreements to which I am a party upon expiration of the current term of
such agreements.

 

BLUE PLANET SOFTWARE, INC.

 

 

 

By:

/s/ Henk Rogers

 

 

 

 

 

 

Name:

Henk Rogers

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

April 20, 2005

 

 

 

1

--------------------------------------------------------------------------------


 

APPENDIX A

LICENSED PROPERTIES

Appendix A to the Tetris License and Distribution Agreement dated April 20,
2005, by and among The Tetris Company, LLC, Blue Lava Wireless, LLC and JAMDAT
Mobile Inc. lists those Tetris copyright registrations and trademark
registrations and applications that, as of the Effective Date, are part of the
“Licensed Properties” (Section 1.9).

 

Copyright Registrations

 

Title

 

Registration
Number

 

Effective Date
of Registration

 

Jurisdiction

 

 

 

 

 

 

 

Tetris

 

TX 2,600,074

 

May 15, 1989

 

U.S.

Tetris — Version 0

 

PA 1,214,036

 

May 22, 1989

 

U.S.

Tetris — Version 1

 

PA 1,214,035

 

May 22, 1989

 

U.S.

Tetris — Version 2

 

PA 412,169

 

May 22, 1989

 

U.S.

Tetris

 

PA 412,170

 

May 19, 1989

 

U.S.

Magical Tetris
Challenge

 

TX 5,071,676

 

February 8, 2000

 

U.S.

 

1

--------------------------------------------------------------------------------


 

Trademark Applications and Registrations

 

 

Country

 

Trademark

 

Application
Number

 

Filing Date

 

Registration
Number

 

Registration
Date

 

Class/s

 

 

 

 

 

 

 

 

 

 

 

 

 

Argentina

 

TETRIS

 

1,687,292

 

13-Apr-89

 

1,445,582 (Renewed as 1,956,270on 22-Oct-03)

 

30-June-93

 

9

Argentina

 

TETRIS

 

1,687,293

 

13-Apr-89

 

1,352,238 (Renewed as 1,752,817 on 21-Apr-04)

 

13-Jul-89

 

28

Australia

 

TETRIS

 

508,699

 

14-Apr-89

 

A508699

 

28-Mar-94

 

28

Australia

 

TETRIS

 

508,700

 

14-Apr-89

 

A508700

 

28-Mar-94

 

9

Austria

 

TETRIS

 

AM1818/89

 

20-Nov-89

 

128 241

 

15-Jan-90

 

9, 28

Bahamas

 

TETRIS

 

14,906

 

20-Nov-91

 

14,906

 

20-Nov-91

 

Brit. Cl. 8

Bahamas

 

TETRIS

 

14,905

 

20-Nov-91

 

14,905

 

20-Nov-91

 

Brit. Class 49

Barbados

 

TETRIS

 

81/6543

 

28-Jan-92

 

81/6543

 

17-Apr-98

 

9

Benelux

 

TETRIS

 

0727672

 

13-Apr-89

 

461510

 

13-Apr-89

 

9, 28

Bermuda

 

TETRIS

 

29290

 

11-May-97

 

29290

 

05-Nov-97

 

28

Bermuda

 

TETRIS

 

21538

 

19-Nov-91

 

21538

 

19-Nov-91

 

9

Bolivia

 

TETRIS

 

03819562

 

18-Nov-91

 

54999-C

 

07-Jul-93

 

9

Brazil

 

TETRIS

 

815146167

 

26-Sep-89

 

815146167

 

12-Jul-94

 

28

Brazil

 

TETRIS

 

815177682

 

18-Oct-89

 

815177682

 

15-Oct-91

 

9

Canada

 

TETRIS

 

646473

 

08-Dec-89

 

TMA432118

 

26-Aug-94

 

16, 25, 28

Canada

 

TETRIS

 

628867

 

05-Apr-89

 

TMA383791

 

03-May-91

 

9

Chile

 

TETRIS

 

192.103

 

08-Nov-91

 

629.108

 

19-Feb-92

 

9, 28

China

 

RUSSIAN SQUARES
(in Chinese
Characters)

 

3743422

 

26-Sep-03

 

N.A.

 

N.A.

 

9

China

 

RUSSIAN SQUARES
(in Chinese
Characters)

 

3743421

 

26-Sep-03

 

N.A.

 

N.A.

 

28

China

 

SQUARES
(in Chinese
Characters)

 

3743418

 

26-Sep-03

 

N.A.

 

N.A.

 

41

China

 

SQUARES
(in Chinese
Characters)

 

3743420

 

26-Sep-03

 

N.A.

 

N.A.

 

9

 

2

--------------------------------------------------------------------------------


 

Country

 

Trademark

 

Application
Number

 

Filing Date

 

Registration
Number

 

Registration
Date

 

Class/s

 

 

 

 

 

 

 

 

 

 

 

 

 

China

 

SQUARES
(in Chinese
Characters)

 

3743419

 

26-Sep-03

 

N.A.

 

N.A.

 

28

China

 

TETRIS

 

9105881

 

02-Dec-91

 

625218

 

10-Jan-93

 

9

China

 

TETRIS

 

2001170222

 

12-Sep-01

 

1998609

 

07-Feb-03

 

28

Colombia

 

TETRIS

 

351693

 

03-Dec-91

 

147786

 

31-Jan-94

 

28

Colombia

 

TETRIS

 

351692

 

03-Dec-91

 

147785

 

31-Jan-94

 

9

Costa Rica

 

TETRIS

 

77.557

 

16-Jan-92

 

79890

 

03-Jun-92

 

28

Costa Rica

 

TETRIS

 

79.000

 

16-Jan-92

 

81580

 

27-Nov-92

 

9

Denmark

 

TETRIS

 

VA 026731982

 

13-Apr-89

 

VR 1991 06549

 

04-Oct-91

 

9, 28

Ecuador

 

TETRIS

 

33,365

 

17-Jul-92

 

2263

 

09-Sep-93

 

9

Egypt

 

TETRIS

 

81464

 

21-Nov-91

 

81464

 

19-Aug-96

 

9

Egypt

 

TETRIS

 

81463

 

21-Nov-91

 

81463

 

19-Aug-96

 

28

European Community

 

TETRIS

 

002 283 109

 

03-Jul-01

 

002 283 109

 

19-Dec-02

 

9, 28

European Community

 

SOUND MARK

 

002 289 049

 

19-Jun-01

 

002 289 049

 

30-Aug-02

 

9, 28

Finland

 

TETRIS

 

892013

 

20-Apr-89

 

120269

 

20-Jul-92

 

9, 28

France

 

TETRIS

 

128.020

 

28-Apr-89

 

1.545.110

 

28-Apr-89

 

9, 28

Germany

 

TETRIS

 

V21367/9Wz

 

19-Apr-89

 

1.155.420

 

19-Apr-89

 

9, 28

Greece

 

TETRIS

 

106694

 

19-Nov-91

 

106694

 

19-Nov-91

 

9

Guatemala

 

TETRIS

 

001715

 

13-Mar-92

 

75189

 

26-Mar-95

 

9

Honduras

 

TETRIS

 

9206/91

 

28-Nov-91

 

55.539

 

15-Jun-92

 

28

Honduras

 

TETRIS

 

9454-91

 

09-Dec-91

 

55.540

 

15-Jun-92

 

9

Hong Kong

 

TETRIS

 

3162/89

 

18-Apr-89

 

3206 of 1990

 

18-Apr-89

 

28

Hong Kong

 

TETRIS

 

3163/89

 

18-Apr-89

 

1783 of 1991

 

18-Apr-89

 

9

Hungary

 

TETRIS

 

4897/91

 

13-Nov-91

 

134 627

 

13-Nov-91

 

9

Iceland

 

TETRIS

 

1075/1991

 

04-Nov-91

 

247/1992

 

20-Feb-92

 

9

India

 

TETRIS

 

562047

 

18-Nov-91

 

562047

 

14-Jan-00

 

28

India

 

TETRIS

 

562048

 

18-Nov-91

 

562048

 

31-Dec-99

 

9

Indonesia

 

TETRIS

 

28-Nov-91

 

327262

 

30-Jan-95

 

9

 

 

Ireland

 

TETRIS

 

6218/91

 

11-Dec-91

 

151260

 

11-Dec-91

 

9

Israel

 

TETRIS

 

156979

 

08-May-02

 

156979

 

05-Aug-03

 

9

Israel

 

TETRIS

 

156980

 

08-May-02

 

156980

 

05-Aug-03

 

28

Italy

 

TETRIS

 

39437C/89

 

18-Apr-89

 

569386

 

08-May-92

 

9, 28

Jamaica

 

TETRIS

 

9/1359

 

08-Jan-92

 

26,459

 

08-Jan-92

 

9

Japan

 

TETRIS

 

 

 

 

 

2502393

 

26-Feb-93

 

16

Japan

 

TETRIS

 

 

 

 

 

2448218

 

31-Aug-92

 

25

 

3

--------------------------------------------------------------------------------


 

Country

 

Trademark

 

Application
Number

 

Filing Date

 

Registration
Number

 

Registration
Date

 

Class/s

 

 

 

 

 

 

 

 

 

 

 

 

 

Japan

 

TETRIS

 

 

 

 

 

2618711

 

31-Jan-94

 

28

Japan

 

TETRIS

 

 

 

 

 

2578903

 

30-Sep-93

 

9

Japan

 

TETRIS

 

 

 

 

 

2437078

 

31-Jul-92

 

16

Japan

 

TETRIS FLASH with Katakana

 

H05-089001

 

30-Aug-93

 

3201750

 

30-Sep-96

 

28

Japan

 

TETRIS FLASH with Katakana

 

H05-089000

 

30-Aug-93

 

3221508

 

29-Nov-96

 

9

Japan

 

TETRY SPHERE

 

H09-113097

 

2-May-97

 

4221203

 

18-Dec-98

 

9, 28

Korea, Republic of

 

TETRIS

 

2002-0005439

 

29-Apr-02

 

237256

 

07-May-92

 

28

Korea, Republic of

 

TETRIS

 

2001-24169

 

04-Jun-01

 

545663

 

21-Apr-03

 

9

Malaysia

 

TETRIS

 

91/07269

 

20-Nov-91

 

91007269

 

07-Aug-95

 

9

Mexico

 

TETRIS

 

627026

 

29-Oct-03

 

N.A.

 

N.A.

 

28

Mexico

 

TETRIS

 

632414

 

3-Dec-03

 

N.A.

 

N.A.

 

9

New Zealand

 

TETRIS

 

214451

 

15-Nov-91

 

214451

 

12-Dec-95

 

28

New Zealand

 

TETRIS

 

214450

 

15-Nov-91

 

214450

 

14-Aug-95

 

9

Norway

 

TETRIS

 

89.1962

 

21-Apr-89

 

145.744

 

27-June-91

 

9, 28

Panama

 

TETRIS

 

059629

 

07-Jan-92

 

059629

 

23-Jun-93

 

28

Panama

 

TETRIS

 

59628

 

07-Jan-92

 

59628

 

23-Jun-93

 

9

Paraguay

 

TETRIS

 

15955

 

11-Nov-91

 

247979

 

29-Apr-92

 

9

Paraguay

 

TETRIS

 

15954

 

11-Nov-91

 

247978

 

29-Apr-92

 

28

Peru

 

TETRIS

 

193601

 

19-Nov-91

 

97244

 

08-May-92

 

9

Peru

 

TETRIS

 

193602

 

19-Nov-91

 

98381

 

31-Jul-92

 

28

Philippines

 

TETRIS

 

79262

 

20-Jan-92

 

56454

 

03-Nov-93

 

28

Poland

 

TETRIS

 

Z-103439

 

15-Nov-91

 

76253

 

31-Jan-94

 

9

Portugal

 

TETRIS

 

279.083

 

16-Dec-91

 

279.083

 

30-Sep-93

 

9

Portugal

 

TETRIS

 

279.084

 

 

 

279.084

 

30-Sep-93

 

28

Russian Federation

 

TETRIS

 

2000709892

 

26-May-00

 

193228

 

28-Aug-2000

 

9

Russian Federation

 

TETP|/|C [This is “TETRIS” in Cyrillic letters]

 

2000709893

 

26-May-00

 

193227

 

28-Aug-2000

 

9

Russian Federation

 

ELORG & Design

 

92004865

 

17-Nov-92

 

110935

 

26-Dec-2000

 

9, 28

 

4

--------------------------------------------------------------------------------


 

Country

 

Trademark

 

Application
Number

 

Filing Date

 

Registration
Number

 

Registration
Date

 

Class/s

 

 

 

 

 

 

 

 

 

 

 

 

 

Saudi Arabia

 

TETRIS

 

15818

 

08-Feb-92

 

266/36

 

19-Oct-92

 

9

Singapore

 

TETRIS

 

10253/91

 

15-Nov-91

 

T91/10253A

 

15-Nov-91

 

28

Singapore

 

TETRIS

 

10252/91

 

15-Nov-91

 

T91/10252C

 

15-Nov-91

 

9

South Africa

 

TETRIS

 

91/5694

 

19-Jul-91

 

91/5694

 

19-Jul-91

 

9

South Africa

 

TETRIS

 

91/5695

 

19-Jul-91

 

91/5695

 

19-Jul-91

 

28

Sweden

 

TETRIS

 

89-3580

 

13-Apr-89

 

245 760

 

22-Jan-93

 

9, 28

Switzerland

 

TETRIS

 

3281

 

26-Apr-89

 

373.308

 

16-Nov-89

 

9, 28

Taiwan

 

TETRIS

 

(78)018252

 

25-Apr-89

 

507644

 

01-Dec-90

 

Local Cl. 86

Taiwan

 

TETRIS

 

(78)018250

 

25-Apr-89

 

498703

 

16-Sep-90

 

Local Cl. 72

Taiwan

 

TETRIS

 

(78)018251

 

25-Apr-89

 

493634

 

01-Aug-90

 

Local Cl. 78

Taiwan

 

RUSSIAN SQUARES

 

93023699

 

24-5-2004

 

N.A.

 

N.A.

 

9

Taiwan

 

RUSSIAN SQUARES

 

93023704

 

24-5-2004

 

N.A.

 

N.A.

 

28

Taiwan

 

RUSSIAN SQUARES

 

93023486

 

24-5-2004

 

N.A.

 

N.A.

 

41

Taiwan

 

RUSSIAN SQUARES
(in Chinese
Characters)

 

93023703

 

24

 

N.A.

 

N.A.

 

9

Taiwan

 

RUSSIAN SQUARES
(in Chinese
Characters)

 

93023701

 

24

 

N.A.

 

N.A.

 

28

Taiwan

 

RUSSIAN SQUARES
(in Chinese
Characters)

 

93023485

 

24

 

N.A.

 

N.A.

 

41

Trinidad and Tobago

 

TETRIS

 

20200

 

19-Nov-91

 

20200

 

31-Oct-94

 

8 (Local Class)

Trinidad and Tobago

 

TETRIS

 

20199

 

20-Nov-91

 

20199

 

03-Oct-94

 

49 (Local Class)

Turkey

 

TETRIS

 

2002/012521

 

22-May-02

 

2002/012521

 

22-May-02

 

9, 28

United Kingdom

 

TETRIS

 

1382544

 

27-Apr-89

 

1382544

 

27-Apr-89

 

28

 

5

--------------------------------------------------------------------------------


 

Country

 

Trademark

 

Application
Number

 

Filing Date

 

Registration
Number

 

Registration
Date

 

Class/s

 

 

 

 

 

 

 

 

 

 

 

 

 

United Kingdom

 

TETRIS

 

1382543

 

27-Apr-89

 

1382543

 

27-Apr-89

 

9

United States of America

 

SOUND MARK

 

75/389,198

 

10-Nov-97

 

2,288,504

 

26-Oct-99

 

9, 28

United States of America

 

TETRIS

 

74/036,747

 

08-Mar-90

 

1,657,499

 

17-Sep-91

 

28

United States of America

 

TETRIS

 

75/781,744

 

20-Aug-99

 

2,362,238

 

27-Jun-00

 

9, 16, 25

United States of America

 

TETRIS & Design

 

75/782,993

 

20-Aug-99

 

2,362,250

 

27-Jun-00

 

9, 16, 25, 28

Uruguay

 

TETRIS

 

249.409

 

14-Nov-91

 

345.488

 

28-Jun-93

 

9, 28

Venezuela

 

TETRIS

 

14788/91

 

30-Jul-91

 

163,448-F

 

19-Aug-94

 

9

Venezuela

 

TETRIS

 

14787/91

 

30-Jul-91

 

163,447-F

 

19-Aug-94

 

28

Venezuela

 

TETRIS

 

14786/91

 

30-Jul-91

 

163,446-F

 

19-Aug-94

 

7

Venezuela

 

TETRIS

 

 

 

 

 

P249874

 

 

 

9

Venezuela

 

TETRIS

 

 

 

 

 

P249875

 

 

 

11

Vietnam

 

TETRIS

 

12302

 

20-Mar-93

 

13,124

 

27-Aug-94

 

9, 28

 

6

--------------------------------------------------------------------------------


 

APPENDIX B

 

EXISTING GAMING DEVICES

 

Manufacturer

 

Type

 

Model

 

Country

Bandai

 

hand-held gaming device

 

Wonderswan

 

Japan

Bandai

 

hand-held gaming device

 

Wonderswan color

 

Japan

Gizmondo

 

hand-held gaming device

 

Gizmondo

 

Worldwide

Nintendo

 

hand-held gaming device

 

DS

 

Worldwide

Nintendo

 

hand-held gaming device

 

GameBoy

 

Worldwide

Nintendo

 

hand-held gaming device

 

GameBoy Color

 

Worldwide

Nintendo

 

hand-held gaming device

 

GameBoy SP

 

Worldwide

Nintendo

 

hand-held gaming device

 

GameBoy Advance

 

Worldwide

Sony

 

hand-held gaming device

 

PSP

 

Worldwide

Tapwave

 

hand-held gaming device

 

Zodiac 2

 

Japan

Tapwave

 

palm gaming device

 

Zodiac Handheld

 

US

Unofficial Nintendo Product

 

hand-held gaming device

 

Pokefami Portable Gaming device

 

Worldwide

Via

 

hand-held gaming device

 

Moma Eve port. Gaming device

 

US

 

1

--------------------------------------------------------------------------------


 

APPENDIX F

 

ROYALTY RATES

 

Total Revenues*

 

Royalty Rate

 

 

 

$1 - $3,500,000

 

No royalties payable

 

 

 

$3,500,001 - $200,000,000

 

20%

 

 

 

> $200,000,000

 

25%

--------------------------------------------------------------------------------

*Total Revenues means Licensee’s Net Revenues (as defined in the Agreement) from
any and all Commercial Exploitation of Adapted Games

 

1

--------------------------------------------------------------------------------